390 F.2d 879
UNITED STATES of America, Appellee,v.Robert Lee DAVIS, Defendant-Appellant.
No. 247, Docket 31400.
United States Court of Appeals Second Circuit.
Argued Jan. 22, 1968.Decided March 6, 1968.

John Cassidento, Asst. U.S. Atty., New Haven, Conn.  (Jon O. Newman, U.S. Atty. for District of Connecticut, New Haven, Conn., on the brief), for appellee.
Ira B. Grudberg, New Haven, Conn.  (Jacobs, Jacobs, Grudberg & Clifford, New Haven, Conn., on the brief), for defendant-appellant.
Before MEDINA, MOORE and ANDERSON, Circuit Judges.
PER CURIAM.


1
We affirm on the opinion of Judge Zampano below, 279 F. Supp. 920 (D.Conn.1967).  We merely add that United States v. Stepler, 258 F.2d 310 (3rd Cir. 1958), which is relied upon by appellant, is distinguishable principally because it involved unlawful action on the part of a Draft Board in classifying a registrant.


2
Affirmed.